DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 12/16/2021.  
Status of the Claims
	In applicant’s amendments, claims 14-15 were cancelled, claim 1 was amended.  Claims 1-13, and 16-17 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and were withdrawn.  
Claim Objections
The following claims are objected to because of the following informalities:  appropriate correction is required.
Claim 16, line 1: amend claim to be dependent on Claim 1 (Currently dependent on cancelled claim 14 which was moved into claim 1).
Claim 2, line 2: amend “a user” to ---the user---.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9687401 B2 (Alford et al; henceforth Alford) in view of US 8950026 B2 (Valdemoros Tobias et al; henceforth Tobias) as evidenced by US 20140009917 A1 (Westermann).
	Regarding Independent Claim 1, Alford discloses a patient support apparatus (A person support apparatus 10) comprising: 
	a frame (lower frame 12 and upper frame 16), a headboard (headboard 25) and footboard (footboard 26) coupled to the frame (see Figure 1A wherein the headboard 25 and footboard 26 are affixed to the upper frame 16), 
	a pair of side rails coupled to the frame (side rails 24), 
	a control module positioned on the frame (“system controller” Col. 9, lines 48-53; the system controller is the electronic system),

    PNG
    media_image1.png
    103
    388
    media_image1.png
    Greyscale

(user interface 52 with display 202) in communication with the control module (Figure 27 shows the electronic control system in communication with the interface 52 as shown by arrows), 

    PNG
    media_image2.png
    473
    748
    media_image2.png
    Greyscale

	and an exercise apparatus (passive resistance mechanism 42 and pivotal head portion 32) coupled to the frame (Figure 1B) and in communication with the control module (Col. 10, lines 1-10 below), wherein the control module is configured to control an operation of the exercise apparatus (Col. 10, lines 1-16 below; in as much as applicant has shown the control system is given the sensor data and displays said exercise reps/time onto the display 202 and thereby tracking, wherein tracking is the operation,  the exercise), and wherein the graphical user interface displays information related to the operation of the exercise apparatus (Col. 10, lines 9-12), 

    PNG
    media_image3.png
    284
    386
    media_image3.png
    Greyscale

	wherein the exercise apparatus includes a head section of the frame (head portion 32), wherein the head section raises and lowers (“the head portion 32 may pivot with respect to the seat portion 34 and the foot section 36, such that the user is sitting up on the deck 22, as shown in FIG. 3” Col. 8, lines 52-54). 
	Alford discloses the invention as substantially claimed see above. Alford further discloses that the head section is adjustable and pivotally adjustable up and down for the user (Col. 8, lines 52-54). Alford does not disclose wherein the head section raises and lowers as a user performs sit ups (emphasis added), wherein the head section includes a strain gauge to measure movement of the user relative to the head section, wherein movement of the user is measured by measuring a reduction in pressure on the head section with the strain gauge, and wherein, when a predetermined reduction in pressure is detected, the head section is raised to assist the user in performing the sit up.
	Tobias teaches an analogous hospital bed solving the same issue of providing a pivotal head section that allows a user to sit up (“hospital bed is configured to automatically recognize a pattern indicating and intention of the patient to sit up, lean back, or turn over from the map of pressure images, and to cause a movement of at least one of the movable parts of the upper frame in real time by action of the servo motors” Claim 1) comprising:
	a frame (lower main frame 1), a headboard and footboard coupled to the frame (plates 23, see Figure 1 wherein the plates 23 are at each end of mattress 22), a pair of side rails (side railing 24) coupled to the frame (see Figure 1 and 7 wherein the side rails 24 are pivotally coupled to the frame 1), 
	wherein the frame includes a head section of the frame (inclinable portion 7B, Figure 3), wherein the head section raises and lowers as a user performs sit ups (Col. 6, lines 59-65; the inclinable portion 7B is raised and lowered based on the user’s intent of sitting up or leaning back), 
 
    PNG
    media_image4.png
    123
    362
    media_image4.png
    Greyscale

Col. 6, lines 59-65
	wherein the head section includes a pressure sensor (pressure sensors S arranged along mattress 22) to measure movement of the user relative to the head section (“obtaining a map of pressure images 100 from the data obtained by each sensor S arranged in the mattress 22” Col. 4, lines 37-39), 
	wherein movement of the user is measured by measuring a reduction in pressure (relative difference 400) on the head section with the strain gauge (“obtaining a relative difference 400 of each of the characteristics of the patient with respect to the map of pressure image” Col. 4, lines 42-45), 
(recognized patient intention 500), the head section is raised to assist the user in performing the sit up (“ automatically recognize a pattern indicating and intention of the patient to sit up, lean back, or turn over from the map of pressure images, and to cause a movement of at least one of the movable parts of the upper frame in real time by action of the servo motors.” Col. 6, lines 60-65 and “actuating one or more actuators causing the movement 600 of at least one movable part of the frame of the bed” Col. 4, lines 47-49; actuators actuate the head portion of the bed).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Alford’s head portion with pressure sensors and actuators and to move the head portion based on recognized patient intentions including sit up, lean back, or turn over, as taught by Tobias, in order to allow for the head portion to be automatically adjusted based on user detection thus providing a high degree of autonomy to increase ease of use and increase comfort for the user by reducing manual effort (Col. 1, lines 18-22).
	Alford in view of Tobias discloses the invention as substantially claimed, see above. Alford in view of Tobias further discloses the wherein the head section includes pressure sensors. Alford in view of Tobias are silent if the pressure sensors are strain gauges. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pressure sensors to be strain gauges since they are obvious types of pressure sensors known in the art as evidenced by Westermann which teaches an analogous patient support apparatus (hospital bed 1) comprising a frame (underframe 3), a headboard (backrest section 6) and footboard (leg rest section 7) coupled to the frame (Figure 1), and wherein the head section (load cell 42, 43, 44 “may e.g. be a strain gauge” ¶ 29) to measure movement of the user relative to the head section (“One or more of the actuators 9,10,13,14 comprise means for registering the forces, which the actuator (s) is exposed to, as a result of the weight of the person lying in the bed, and the position and position changes of the person in the bed” ¶ 21).
	In the instant case, the device of Albert in view of Tobias would not operate differently with the claimed strain gauge in place of pressure sensors. Further, applicant places no criticality on the strain gauge claimed, indicating that other suitable sensors can be used (¶ 80). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pressure sensors to be strain gauges in order to provide a common electrical gauge with no moving parts that eliminates mechanical failure.	
	Regarding Claim 6, Alford in view of Tobias further discloses the patient support apparatus of claim 1, wherein the graphical user interface is positioned on the footboard (see Figure 7 wherein the display 202 is on the footboard 26).  
	Regarding Claim 7, Alford in view of Tobias further discloses the patient support apparatus of claim 1, further comprising a motion switch to track the motion of the exercise apparatus (pressure surface 60 of the footboard 26), the motion switch transmitting data related to the motion of the exercise apparatus to the control module (“the pressure sensor measures the force exerted by the user on the footboard by measuring the displacement and/or strain of the passive resistance mechanism. Information regarding the exercise performed with the footboard 26 may be displayed on the user interface 52” Col. 9, lines 44-48).  
	Regarding Claim 8, Alford in view of Tobias further discloses the patient support apparatus of claim 1, wherein the exercise apparatus includes a resistance control (“the passive resistance mechanism may comprise one or more air springs, coil springs, elastically deformable resistance bands, or the like” Col. 7, line 56) to control a resistance (a variable biasing force B) of the exercise apparatus (the passive resistance mechanism 42 may provide a variable biasing force B).  
	Regarding Claim 9, Alford in view of Tobias further discloses the patient support apparatus of claim 8, wherein the resistance control includes a motor (“
	Regarding Claim 10, Alford in view of Tobias further discloses the patient support apparatus of claim 8, wherein the resistance control includes a resistance band (“number of coil springs and/or elastically deformable bands connected between the seat portion 34 and the extendable foot section 36 may be selectively varied to increase or decrease the biasing force B and thereby vary the resistance experienced by a user performing a leg-press type exercise with the person support apparatus 10” Col. 7, lines 56-62).  
	Regarding Claim 12, Alford in view of Tobias further discloses the patient support apparatus of claim 1, wherein the exercise apparatus includes foot pedals coupled to the footboard (the footboard 26 includes a bicycle physical therapy system 100, Figure 21).  
	Regarding Claim 13, Alford in view of Tobias further discloses the patient support apparatus of claim 12, wherein the frame includes a foot section that lowers to enable use of the foot pedals (Foot section 36, see Figures 3, 4, and 21 allowing for the footboard to be pivoted downward by the foot section 36).  
	Regarding Claim 16, Alford in view of Tobias further discloses the patient support apparatus of claim 1 further comprising a motor (“actuator” Col. 4, lines 47-49: Tobias) to raise and lower the head section (actuators raise and lower the head portion of the bed based on the pressure difference 400). 
	Regarding Claim 17, Alford in view of Tobias further discloses the patient support apparatus of claim 1, wherein the exercise apparatus includes a pair of arm levers (grips 63, Figures 5-6, 8A), wherein each arm lever of the pair of arm levers is coupled to the frame (see Figure 8a wherein the grips 63 are coupled to the upper frame 16).  
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 9687401 B2 (Alford) in view of US 8950026 B2 (Tobias) as evidenced by US 20140009917 A1 (Westermann) in further view of US 9038218 B1 (Heil et al; henceforth Heil).
	Regarding Claim 2, Alford in view of Tobias teaches the invention as substantially claimed, see above. Alford further discloses wherein the graphical user interface includes user inputs (“electronic control system 110 may include a plurality of input devices, including one or more graphical user interfaces 50, 52”; the display 202 of the interface 52 is an input device), the control module controlling the exercise apparatus based on an exercise regimen (“exercise or therapy routine” Col. 11, line 57; “When the person has completed the exercise or therapy routine, the passive resistance mechanism 42 may be disengaged and the actuator 35 may be reengaged so as to lock the extendable foot section 36 into position.” Col. 11, lines 56-60; the system controller controls the resistance mechanism 42 of the footboard and locks the position of footboard based on the exercise routine). 
 that enable a user to input an exercise regimen into the control module.
	Heil teaches an analogous patient support apparatus (person support apparatus 100) comprising: a frame (frame 102), a headboard (headboard 250) and footboard (footboard 130) coupled to the frame (see Figure 1A), a pair of side rails coupled to the frame (side rails 244), a control module positioned on the frame (“a controller (not shown)” Col. 12, line 26), a graphical user interface (GUI 320) in communication with the control module (“the GUI 320 and force sensors 318a, 318b are communicatively coupled to a controller (not shown)” Col. 12, lines 24-26), 

    PNG
    media_image5.png
    401
    634
    media_image5.png
    Greyscale

Figure 8A: Heil
	and an exercise apparatus (extendable foot section 110, wherein the control module is configured to control an operation of the exercise apparatus (“the GUI 320 may include a user interface, such as a touch screen or the like, which allows a user to input information into the GUI 320. For example, in some embodiments, the controller associated with the GUI 320 may have a target function that allows a user to input exercise targets and related information” Col. 13, lines 41-46), and wherein the graphical user interface displays information related to the operation of the exercise apparatus (Col. 13, lines 41-46); 
	wherein the graphical user interface includes user inputs (“the GUI 320 may include a user interface, such as a touch screen or the like” Col. 13, lines 41-42) that enable a user to input an exercise regimen into the control module (“the controller associated with the GUI 320 may have a target function that allows a user to input exercise targets and related information” Col. 13, lines 41-46). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Alford with a user interface that enables a user to input an exercise regimen into the control module, as taught by Heil, in order to allow the user to input exercise targets and related information (Col. 13, lines 45-46).
	Regarding Claim 3, Alford in view of Tobias and Heil further discloses the patient support apparatus of claim 2, wherein the control module tracks the user's progress of the exercise regimen (Col. 19, lines 48-53).  

    PNG
    media_image6.png
    85
    321
    media_image6.png
    Greyscale

	Regarding Claim 4, Alford in view of Tobias and Heil further discloses the patient support apparatus of claim 3, wherein the graphical user interface displays data related to the user's progress of the exercise regimen (“exercise time” Col. 10, line 13).

    PNG
    media_image7.png
    111
    266
    media_image7.png
    Greyscale

	Regarding Claim 5, Alford in view of Tobias and Heil further discloses the patient support apparatus of claim 2, wherein the exercise regimen includes at least one of a number of repetitions, and a resistance (“number of exercise repetitions” and “exercise force” Col. 10, lines 12-14).  

    PNG
    media_image7.png
    111
    266
    media_image7.png
    Greyscale

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 9687401 B2 (Alford) in view of US 8950026 B2 (Tobias) as evidenced by US 20140009917 A1 (Westermann) in further view of US 4925184 A (McJunkin et al; henceforth McJunkin).
	 Regarding Claim 9, Alford discloses the invention as substantially claimed, see above. Alford further discloses that the resistance control may comprise various resistance mechanisms (“the passive resistance mechanism may comprise one or more air springs, coil springs, elastically deformable resistance bands, or the like” Col. 7, lines 31-34) and wherein the exercise apparatus includes foot pedals coupled to the footboard (the footboard 26 includes a bicycle physical therapy system 100, Figure 21). Alford does not disclose wherein the resistance control includes a motor.  
	McJunkin teaches an analogous patient support device (bed 14) comprising an exercise apparatus coupled to the frame (bed mounted exercise device 10) wherein the exercise apparatus includes a resistance control (a motor driven mechanism; “a motor driven mechanism could be provided to assist the pedaling exercise and/or a drag increasing brake element could be provided for engaging the pedal axle to vary the pedaling resistance.” Col. 3, lines 21-24) wherein the resistance control includes a motor (a motor driven mechanism). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Alford’s bicycle system 100 to include a motor driven mechanism, as taught by McJunkin, in order to vary the pedaling resistance and alternatively provide assistance to the pedaling (Col. 3, lines 21-24).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 9687401 B2 (Alford) in view of US 8950026 B2 (Tobias) as evidenced by US 20140009917 A1 (Westermann)  in further view of US 10251489 B1 (Stone).
	Regarding Claim 11, Alford discloses the invention as substantially claimed, see above. Alford further discloses wherein the resistance control is controllable (“when the passive resistance mechanism 42 includes one or more air springs, the air springs may be coupled between the seat portion 34 and the extendable foot section 36 of the deck 22. The resistance of each individual air spring may be separately adjusted” Col. 7, lines 62-66; the resistance is adjustable) and the graphical user interface has a user input device (“electronic control system 110 may include a plurality of input devices, including one or more graphical user interfaces 50, 52” Col. 20, lines 56-58).
	Alford does not disclose wherein the resistance control is controlled with user inputs.
(bed assembly 10) comprising a frame (bed frame 12); a graphical user interface (“computer interface” Col. 5, line 27) in communication with the control module (“computer” Col. 5, line 27); and an exercise apparatus (exercise apparatus 38); wherein the exercise apparatus includes a resistance control (“user can set the resistance of the dial 46 by a computer interface” Col. 5, lines 26-27; the computer interface and computer have a resistance control in order to set the resistance); wherein the resistance control is controlled with user inputs on the graphical user interface (the user controls the resistance by setting the resistance via the computer interface).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Alford’s resistance control such that the resistance control is controlled with user inputs, as taught by Stone, in order to allow the user to adjust the variable resistance via the user interface.
	Response to Arguments
Page 5 of Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In the present arguments Westermann is not relied upon to disclose wherein when the predetermined reduction in pressure is detected, the head section is raised to assist the user in performing the sit up as US 8950026 B2 (Tobias) is relied upon. 
Conclusion
The prior art made of record and not relied upon, cited in the PTO-892, is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784